Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-13 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/24/2021.
The argument the there are other features that are in common between the device and the method however were not discussed. The feature in question are effectively inherent an will be present in a device having the address common feature.  As shown below in the following art rejection, the cited reference discloses previously addressed common feature and naturally is on of many pixels and has the light detecting region below the micro lens.   Clearly the claimed structural feature is not novel between the device and method, as such there is a clear lack of unity between the device and method.	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2006/0145222 A1).

    PNG
    media_image1.png
    391
    760
    media_image1.png
    Greyscale


Regarding claim 1, Lee et al. disclose a solid-state imaging device comprising: 
a pixel unit in which a plurality of pixels each having a light detection unit are arranged (Fig. 2F); 
a micro lens 48 formed on a light incident surface side of the light detection unit for each of the pixels (Fig. 2F); and 
44 that is formed around the micro lens 48 and shields light, wherein the micro lens is formed inside an opening part provided in the light-shielding part (Fig. 2F),
wherein a height of the light-shielding unit 44 overlaps with a portion of the micro lens 48 in a vertical direction, and wherein a width of the light-shielding unit 44 does not overlap with a width of the micro lens 48 in a horizontal direction (Fig. 2F)




Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sekine et al. (2015/0109501).

Regarding claim 1, Sekine et al. disclose a solid-state imaging device comprising: 
a pixel unit P in which a plurality of pixels each having a light detection unit are arranged (Fig. 2); 
a micro lens 40 formed on a light incident surface side of the light detection unit for each of the pixels (Fig. 2); and 
a light-shielding unit 50 that is formed around the micro lens 40 and shields light, wherein the micro lens is formed inside an opening part provided in the light-shielding part (Fig. 2),
50 overlaps with a portion of the micro lens 40 in a vertical direction, and wherein a width of the light-shielding unit 50 does not overlap with a width of the micro lens 40 in a horizontal direction

    PNG
    media_image2.png
    548
    450
    media_image2.png
    Greyscale

Regarding claim 2, Sekine et al. disclose a solid-state imaging device according to claim 1, wherein the opening part has a circular shape, and the micro lens is a (Fig. 2).
Regarding claim 4, Sekine et al. disclose a solid-state imaging device according to claim 1, wherein the opening part is provided so that the micro lens is arranged at even intervals in a matrix direction when seen from the light incident surface side (Figs. 1A-2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 20160211294 A1) in view of Lee et al. (US 2006/0145222 A1).

Regarding claim 1, Lin et al. disclose a light detecting device comprising: 
P in which a plurality of pixels each having a light detection unit are arranged (Fig. 2); 
a micro lens 115-1 & 113R formed on a light incident surface side of the light detection unit for each of the pixels (Fig. 2); and 
a light-shielding unit 109 that is formed around the micro lens 115-1 & 113R and shields light, wherein the micro lens is formed inside an opening part provided in the light-shielding part (Fig. 2).


    PNG
    media_image3.png
    321
    453
    media_image3.png
    Greyscale

Regarding the further limitation of wherein, Lin et al teaches wherein a width of the light-shielding unit does not overlap with a width of the micro lens in a horizontal direction.  Lin et al is further capable of being interpreted as teaching wherein a height of the light-shielding unit overlaps with a portion of the micro lens in a vertical direction as the RGB color filter portions may be considered part of the microlens structure, as a lens is not limited to only being formed of a single lens.  

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shielding/blocking layer of Lin with the shielding/blocking layer of Lee, since applying a known technique to a known device ready for improvement (***) to yield predictable results is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 




Regarding claim 3, Lin et al. disclose a light detecting device according to claim 2, wherein the opening part has a polygonal shape, and the micro lens is a lens having a polygonal shape when seen from the light incident surface side (Fig. 6).

Regarding claim 4, Lin et al. disclose a light detecting device according to claim 1, wherein the opening part is provided so that the micro lens is arranged at even intervals in a matrix direction when seen from the light incident surface side (Figs. 2-6).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekine et al. and Lin et al. in view of Tayanaka (US 20150236066 A1).

Regarding claim 5, both Sekine et al. and Lin et al. independently disclose a solid-state imaging device according to claim 1.  Lin and Sekine are applied independently for the teaching the claimed plan view shape of the micro lens claimed, as Sekine teach circular while Lin teaches a polygon shape.  Both shapes are known, used and understood as conventional options in the art, thus either Lin or Sekine may modify each other with regards to generic shape of the common components of a pixel micro lens located in between light shielding structures.  
The two references are however silent upon wherein the opening part is provided so that the micro lens is periodically arranged with an interval thereof narrowed when 
The limitation was however known, and understood as a capable option, as imagining devices at the time of the invention routinely comprised such layout for generic purposes of having pixels with different light detecting properties (i.e. optimizing blooming, etc..).
For a generic teaching the general structure having pixels having micro lenses approximately between light shielding structures and having different sized pixels see 

    PNG
    media_image4.png
    381
    650
    media_image4.png
    Greyscale

	As demonstrated in Tayanaka Fig. 26,  a pixel region may be made larger and smaller to incorporate larger photo diode detecting areas, multiple photodiode detecting areas, or even different region to detect different wavelengths.

.

Claim 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekine et al. and Lin et al. in view of Tayanaka in view of Yamazaki et al.  (US 20160301890 A1).

Regarding claim 6, Sekine et al. and Lin et al. in view of Tayanaka disclose a light detecting device according to claim 2, however are silent upon wherein the light detection unit is an avalanche photodiode (APD) or a single photon avalanche photodiode (SPAD).  While this limitation does naturally impart some structural understanding, merely selecting a specific type of photodiode is merely a function of desired operation and performance. For support see Yamazaki et al. which teaches a analogous pixel structure and arrangement to as claimed and all of the applied references.  Paragraph 142 of Yamazki however further teaches  “[a]ny of a variety of elements can be used as the photoelectric conversion element PD”  including the “avalanche” variety for higher sensitivity. 
As such it would be a obvious choice/expectation with reasonable anticipated success to simply chose a desired photodiode to incorporate into a pixel by one or 

Regarding claim 7, Sekine et al. and Lin et al. in view of Tayanaka in view of Yamazaki et al.  disclose light detecting device according to claim 2, wherein the light detection unit is a photodiode (PD) (See regarding claim 6 – note: all reference applied teach this limitation).

Regarding claim 8, Sekine et al. and Lin et al. in view of Tayanaka in view of Yamazaki et al.  disclose a light detecting device according to claim 7, wherein the pixel is an R pixel, a G pixel, or a B pixel (Lin, Fig. 2).

Regarding claim 9, Sekine et al. and Lin et al. in view of Tayanaka in view of Yamazaki et al. disclose a light detecting device according to claim 8, wherein the opening part includes a first opening part having a prescribed diameter and a second opening part that is provided in a region other than a region in which the first opening part is provided and has a diameter smaller than the diameter of the first opening part, a first micro lens formed inside the first opening part is formed with respect to the R pixel, the G pixel, or the B pixel, and the second micro lens formed inside the second opening part is formed with respect to an IR pixel (Tayanaka Fig. 26).


Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekine et al. and Lin et al. in view of Tayanaka in view of Yamazaki et al.  in view of King et al. (US 20050205954 A1

Regarding claim 10, Sekine et al. and Lin et al. in view of Tayanaka in view of Yamazaki et al.  disclose a light detecting device according to claim 1, wherein the light-shielding part is made of metal and used as route wiring on the light incident surface side of the light detection unit (Sekine ¶23).
Sekine may be silent upon the further intendend use of the metal shielding also being used for electrical routing.  This use is known and commonly used in the art. For a generic teaching of the use, see King et al. which teaches metal wiring layers surrounding the pixels.  This metallization levels are opaque and would provide shielding while performing the function of conducting electrical signals.  As such, the recited intended use in the claim is understood of a metallization structure located around the periphery of a pixel.  The limitation does not clearly provide a further structural distinction as it is a known optional use/function of a metal structure in the claimed location.


Regarding claim 11, Sekine et al. and Lin et al. in view of Tayanaka in view of Yamazaki et al.  in view of King et al. disclose a light detecting device according to claim 1, wherein a reflection preventing film is formed on an upper part of the light-shielding part.

Regarding claim 12, Sekine et al. and Lin et al. in view of Tayanaka in view of Yamazaki et al.  in view of King et al disclose a light detecting device according to claim 1, wherein the light-shielding part is made of metal or an insulating film (All applied references teach the materials.).

Regarding claim 13, Sekine et al. and Lin et al. in view of Tayanaka in view of Yamazaki et al.  in view of King et al disclose a distance measurement device comprising: a pixel unit in which a plurality of pixels each having a light detection unit are arranged; a micro lens formed on a light incident surface side of the light detection unit for each of the pixels; and a light-shielding unit that is formed around the micro lens and shields light, wherein the micro lens has a light reception unit formed inside an opening part provided in the light-shielding part wherein a height of the light-shielding unit overlaps with a portion of the micro lens in a vertical direction, and wherein a width of the light-shielding unit does not overlap with a width of the micro lens in a horizontal direction
 (see each of the 3 independent rejections of claim 1 above – Lee, Sekine and Lin independently teach the device structure as clamed.)  Note the limitation of the preamble where the device is for distance measurements is merely a statement of intended use and does not provide any structural distinction from the cited and applied references.
Regarding the further limitation of wherein, Lin et al teaches wherein a width of the light-shielding unit does not overlap with a width of the micro lens in a horizontal 
Further it would be obvious in view of Lee to extend the light shielding/blocking structures upwards such that they overlap  in the vertical direction if desired.  See Lee et al. Fig. 2F and entire document to this teaching.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shielding/blocking layer of Lin with the shielding/blocking layer of Lee, since applying a known technique to a known device ready for improvement (***) to yield predictable results is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

JARRETT J. STARK
Primary Examiner
Art Unit 2823



11/23/2021
/JARRETT J STARK/Primary Examiner, Art Unit 2822